Case 1:14-cr-00107-RCL Document 1354 Filed 08/06/20 Page 1 of 15

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA
Vv. | Case No. 1:14-cr-107-RCL
NICHOLAS A. SLATTEN, |

Defendant.

MEMORANDUM OPINION

On December 19, 2018, a jury convicted defendant Nicholas Slatten of voluntary
manslaughter. ECF No. 1200. Mr. Slatten has since filed two motions for a new trial.
Defendant’s First Motion for New Trial argues that he is entitled to a new trial based on new
evidence that the government allegedly failed to turn over to the defense. ECF No. 1320.
Defendant’s Second Motion for New Trial argues that he is entitled to a new trial based on
testimony that Paul Slough gave at his resentencing. ECF No. 1328. Upon consideration of the
motions, supplements (ECF Nos. 1325 & 1336), oppositions (ECF Nos. 1332 & 1347), and

replies (ECF Nos. 1333 & 1352), the Court will DENY both motions.

LEGAL STANDARDS
I. FEDERAL RULE OF CRIMINAL PROCEDURE 33(a)

Under Federal Rule of Criminal Procedure 33(a), courts “may vacate any judgment and
grant a new trial if the interest of justice so requires.” The defendant bears the burden of proof to
demonstrate that a new trial is warranted. United States v. Borda, 786 F. Supp. 2d 25, 32 (D.D.C.
2011). Courts have “broad discretion” in ruling on these motions. United States v. Wheeler, 753
F.3d 200, 208 (D.C. Cir. 2014). New trial motions are “not favored and are viewed with great

caution.” United States v. Blackthorne, 378 F.3d 449, 452 (Sth Cir. 2004). A new trial should be
Case 1:14-cr-00107-RCL Document 1354 Filed 08/06/20 Page 2 of 15

granted “only in the extraordinary circumstances where the evidence preponderates heavily
against the verdict.” United States v. Rogers, 918 F.2d 207, 213 (D.C. Cir. 1990). In determining
whether the error that the defendant alleges occurred actually harmed the defendant, courts
generally consider ‘“(1) the closeness of the case; (2) the centrality of the issue affected by the
error; and (3) the steps taken to mitigate the error’s effects.” United States v. Becton, 601 F.3d
588, 598 (D.C. Cir. 2010). When the motion for a new trial under Rule 33(a) is based specifically
on newly discovered evidence, the defendant must prove the following five elements before the
Court can grant a new trial:

(1) the evidence must have been discovered since trial; (2) the party seeking the

new trial must show diligence in the attempt to procure the newly discovered

evidence; (3) the evidence relied on must not be merely cumulative or impeaching;

(4) it must be material to the issues involved; and (5) [it must be] of such a nature

that in a new trial it would probably produce an acquittal.

United States v. Johnson, 519 F.3d 478, 487 (D.C. Cir. 2008).

Il. BRADY VIOLATIONS

When the motion is based on an alleged Brady violation, the standard is somewhat
different. See generally Brady v. Maryland, 373 U.S. 83 (1963); Giglio v. United States, 405
U.S. 150 (1972). Brady requires that upon request, the government must disclose “material
evidence favorable to a criminal defendant,” including “both exculpatory and impeachment
evidence held by law enforcement officials.” United States v. Emor, 573 F.3d 778, 782 (D.C.
Cir. 2009). In order to establish a “true Brady violation,” the defendant must meet the following
three-pronged test:

(1) the evidence at issue must be favorable to the accused, either because it is

exculpatory, or because it is impeaching; (2) that evidence must have been

suppressed by the [government], either willfully or inadvertently; and (3) prejudice
must have ensued.
Case 1:14-cr-00107-RCL Document 1354 Filed 08/06/20 Page 3 of 15

Strickler v. Greene, 527 U.S. 263, 281-82 (1999). There can be no prejudice unless the withheld
evidence is material, meaning that there is a “reasonable likelihood that it could have affected the
judgment of the jury.” Wearry v. Cain, 136 S. Ct. 1002, 1006 (2016) (per curiam). Essentially,
courts must ask whether the withheld evidence “undermine[s] confidence in the verdict.” United
States v. Johnson, 592 F.3d 164, 170 (D.C. Cir. 2010). The mere fact that undisclosed evidence
has some probative value is insufficient to warrant a new trial. United States v. Agurs, 427 US.
97, 109-10 (1976) (“The mere possibility that an item of undisclosed information might have

helped the defense, or might have affected the outcome of the trial” is insufficient).

Ill. NAPUE VIOLATIONS

The government commits a Napue violation when it “introduces false or misleading
testimony or allows it to go uncorrected . . . even though the government knew or should have
known that the testimony was false.” United States v. Straker, 800 F.3d 570, 603 (D.C. Cir.
2015); see generally Napue v. Illinois, 360 U.S. 264 (1959). In order to obtain a new trial, the
defendant must prove both that there was false testimony and that there is a “reasonable
likelihood that the false testimony could have affected the judgment of the jury.” /d. (citing
United States v. Gale, 314 F.3d 1, 4 (D.C. Cir. 2003)). This means that the defendant must prove
that the allegedly false testimony is “material” in order “to justify a new trial.” United States v.

Ausby, 916 F.3d 1089, 1092 (D.C. Cir. 2019).

IV. JENCKS ACT VIOLATIONS
The Jencks Act requires that the government disclose any prior statement in its

possession that a prosecution witness made “relat[ing] to the subject matter as to which the
Case 1:14-cr-00107-RCL Document 1354 Filed 08/06/20 Page 4 of 15

witness has testified.” 18 U.S.C. § 3500(b). A statement includes ‘“‘a written statement made by
said witness and signed or otherwise adopted or approved by him.” 18 U.S.C. § 3500(e)(1). In
determining whether a Jencks Act violation warrants a new trial, courts apply the harmless error
test, meaning that the defendant must show that disclosure of the Jencks material “would have

affected the trial’s outcome.” Emor, 573 F.3d at 786.

ANALYSIS
After applying the relevant legal standards, the Court has concluded that both of Mr.

Slatten’s motions for a new trial should be denied.

I. DEFENDANT’S FIRST MOTION FOR NEW TRIAL

In his first motion, Mr. Slatten argues that new evidence related to the Downed Aircraft
Recovery Team (“DART”) Incident entitles him to a new trial. On August 12, 2019, Mr.
Slatten’s sister received an email from former Blackwater employee Darren Hanner, which
included a 29-page slide presentation titled “412 Incident 10 Sep 07.” ECF No. 1320, Exh. E.
The presentation contained the following information about the DART Incident:

e¢ A map purporting to show recent activity and threats in the Baghdad area (ECF No. 1320,
Exh. F at 4-5)
e A timeline purporting to provide a statement of the day’s events, including that a helicopter
was “down” at 15:05 and that the site was “receiving small arms fire at 17:18 (Ud. at 6-7)
e A written statement of events purportedly provided by a Blackwater helicopter pilot—
Anthony Acosta—who was involved in the incident (/d. at 8)
e Mr. Acosta’s statement includes that there was “minimal threat at crash site” even
after the helicopter went down and its personnel were flown away (/d.)
e Mr. Acosta’s statement includes that two other helicopters subsequently flew to the
crash site “to insert security team first with a maintenance team to follow” (/d.)
e An “after action report” purportedly written by Blackwater security team leader David
Bynum (ld. at 9-10)
e Various maps and photographs of the downed helicopter site that purport to provide a
“sequence of events” (/d. at 11-24)
Case 1:14-cr-00107-RCL Document 1354 Filed 08/06/20 Page 5 of 15

e One photograph includes a statement that “[w]hile mechanics [were] attempting to
recover any salvageable equipment, Ground assets [were] engaged by Anti-lraqi
Forces (AIF) from the southwest... Both US MIL and RSO assets return fire. AH-
64 fires missiles, rockets, and cannon into building occupied by AIF (/d. at 19)

e Two “additional statements” from individuals who were in a tactical operations center at
the Regional Security Office during the DART Incident (/d. at 25-30)

e The first statement was purportedly made by Blackwater operations chief Kurt
Scheuermann. His statement includes that he learned one of the Blackwater
helicopters had “gone down” and that he asked Huston to contact other relevant
parties. Scheuermann reported that the second of the two helicopters arrived back
at the International Zone and off-loaded the personnel and items that were
recovered. Subsequently, two helicopters with mechanics on board “departed LZ
Washington to pull security and over watch on the crash site.” Scheuermann spoke
with Major Schwartz, the “Joint Operations Commander . . . in charge of the
Battalion who owned the battle space.” Major Schwartz supposedly told him that
the area was “too hot” and he “didn’t want his people sitting out there that long.”
Major Schwartz eventually called back and said his troops on the ground were
taking IDF and wanted to know what the action plan was, and Scheuermann told
him that they were flying mechanics out to recover as much of the aircraft as

. possible. Major Schwartz later told him that his troops and the RSO assets on the
ground were taking small arms fire from a nearby building and attack aircraft were
engaging.” Ud. at 26-27)

e The second statement was purportedly made by Army employee Joseph Huston.
Huston’s statement includes that his base was notified of a downed aircraft at
around 15:05. Around 15:13, Huston spoke by phone with the Battle Space owner
and asked if that person’s command “‘would be able to offer any assistance or
ground support.” At 15:14, Huston informed the Battle Space owner that the
personnel on board the downed aircraft has been evacuated. Around 15:32, Huston
received a call from Major Schwartzman asking what the situation was, and at
15:36 he received a call from the Battle Space owner informing him that personnel
were en route to the crash site and may already be there. At 15:59, the Battle Space
owner called to say that his units were on the scene. Huston’s statement includes
that around 16:30, 16:53, and 17:16, Major Schwartzman called back to ask if they
could blow the downed helicopter up yet, as it was getting dangerous for his men
to remain on the scene. At 17:59 Major Schwartzman called again and told Huston
that his people were taking fire, so the Regional Security Officer told Major
Schwartzman to blow up the downed helicopter and get out of the area. (/d. at 28-
30)

On September 17, 2019, Mr. Slatten filed a supplemental memorandum stating that
another former Blackwater employee—Charles Rolling—contacted Mr. Slatten’s sister by email.
ECF No. 1325. Mr. Rolling purportedly participated in the DART Incident as a mechanic. Id. at

2. His email contained a document titled “(“NON-COMBAT EVENT) ACCIDENT RPT BY
Case 1:14-cr-00107-RCL Document 1354 Filed 08/06/20 Page 6 of 15

BLACK WATER-65: 2 CIV WIA 3 AIF KIA.” ECF No. 1325, Exh. B.! The defendant argues
that the Blackwater report was not produced prior to trial and thus he was deprived of a fair trial.
It is not entirely clear who wrote the Blackwater report, though the title suggests that Blackwater
is the author. The Blackwater report purports to provide a timeline of the events that occurred
during the DART Incident.

On December 2, 2019, Mr. Slatten filed a second supplemental memorandum. ECF No.
1336. After he brought forth the slide presentation and Blackwater report, the government
initiated a search in the Department of Justice’s files for those two documents. The government
found a slide presentation very similar to the one that was emailed to Mr. Slatten’s sister—there
are only a few minor discrepancies that do not appear to be relevant to the defendant’s motion
for a new trial. The government did not find the Blackwater report, but it did find sworn witness
statements purportedly signed by Murphy and Ridgeway on September 11, 2007 describing the
DART Incident. The government also found sworn witness statements from other Blackwater
personnel at the downed helicopter site: Tommy Vargas, Adam Frost, Joseph Baggott, Evan
Liberty, Dean Wagler, Freddie Ortiz, and Paul Slough. All of these statements included language
that they were “made in furtherance of an official administrative inquiry” and that the witnesses
understood that the statements generally could not be used against them in any criminal
proceedings. According to the government, all of these statements were identical to the language
used in the AAR, which the government turned over to the defense in 2009. Once the
government found these additional pieces of evidence, it promptly turned them over to the

defense.

 

' The Court will refer to this document as the “Blackwater report.”

6
Case 1:14-cr-00107-RCL Document 1354 Filed 08/06/20 Page 7 of 15

A. Mr. Slatten is Not Entitled to a New Trial Under Brady.

As previously explained, to establish a Brady violation, the defendant must first show
that the evidence at issue is favorable to him. Strickler, 527 U.S. at 281-82. Mr. Slatten claims
that the slide presentation, Blackwater report, and witness statements impeach the government’s
404(b) evidence regarding the DART Incident, while the government argues that the defense
already had access to much of this information and that it does not actually impeach the
government’s account of the DART Incident. The defendant must also show that the government
suppressed the evidence. Jd. Although it does not appear that the government intentionally
withheld these materials, inadvertence on the government’s part is sufficient to meet this
requirement. Jd.

Even assuming that the defendant can satisfy the first two factors, however, the defendant
certainly cannot meet the third factor, which requires prejudice. The government and the
defendant make numerous nuanced arguments about whether the defendant already had access to
some of this information, whether this information actually impeaches the government’s account
of the DART Incident, whether this information is admissible or could have led to other
admissible information, etc. Because Mr. Slatten is unable to demonstrate prejudice, however,
there is no need to resolve these underlying issues. Even if this information does have
impeachment value, Mr. Slatten has not demonstrated that the government’s withholding of these
materials resulted in prejudice. Prejudice requires materiality, meaning that there must be a
reasonable probability that disclosing the evidence to the defense “could have affected the
judgment of the jury.” Wearry, 136 S. Ct. at 1006. The slide presentation, Blackwater report, and
witness statements do not “undermine confidence in the verdict.” Johnson, 592 F.3d at 170. The

vast majority of the evidence presented at trial pertained to the events surrounding the Nisour
Case 1:14-cr-00107-RCL Document 1354 Filed 08/06/20 Page 8 of 15

Square Incident. The evidence regarding what happened on September 16, 2007 alone was
sufficient to prove the charges against Mr. Slatten. That evidence showed that Mr. Slatten chose
to pull the trigger of his sniper rifle with no threat present, resulting in the death of Ahmed Al-
Rubia’y. The slide presentation, Blackwater report, and witness statements do not undermine the
evidence regarding the chain of events in Nisour Square.

Although Mr. Slatten argues that the slide presentation, Blackwater report, or witness
statements have probative value in relation to the DART Incident, “[t]he mere possibility that an
item of undisclosed information might have helped the defense” is insufficient to establish a
Brady violation. Agurs, 427 U.S. at 109-10. The government presented numerous pieces of
evidence pertaining to the defendant’s “malice” and “premeditation,” including the hair-trigger
modification to the sniper rifle, Mr. Slatten’s statements about revenge before the Nisour Square
Incident, Mr. Slatten’s animus towards Iraqi civilians, and Mr. Slatten’s boasting about killing
(including his bragging and celebrating after the Nisour Square Incident). Additionally, the
government presented evidence under Rule 404(b) that prior to September 16, 2007, Mr. Slatten
fired without provocation or encouraged his teammates to fire without provocation. One of the
examples that the government used was the DART Incident.

The government and defense disagree about whether the slide presentation, Blackwater
report, or witness statements actually undermine the contention that Mr. Slatten fired without
provocation during the DART Incident, but even assuming that these materials constitute
impeachment evidence, that evidence is not material. The defendant seems to forget that
although the government did present some evidence pertaining to the DART Incident, Mr.
Slatten was not actually on trial for his role in the DART Incident—he was on trial for his role in

the Nisour Square Incident. Even if the evidence at issue had been admitted at trial, it is
Case 1:14-cr-00107-RCL Document 1354 Filed 08/06/20 Page 9 of 15

extremely unlikely that it would have affected the jury’s judgment. As the government points
out, the DART Incident constituted approximately 1% of the trial testimony, and of the
government’s twenty-eight witnesses, only two briefly addressed it.? See ECF No. 1347 at 7 n.3.
Although the DART Incident was probative of Mr. Slatten’s state of mind on September 16,
2007, it was only one “brick in the wall”-—a wall that would still stand without that one brick.
See, e.g., United States v. Bowie, 198 F.3d 905, 912 (D.C. Cir. 1999) (explaining that when
courts assess materiality, they must “evaluate the impact of the undisclosed evidence not in
isolation, but in light of the rest of the trial record”) (citing Agurs, 427 U.S. at 112).

Even if the government had declined to mention the DART Incident altogether, there was
still ample evidence pertaining to Mr. Slatten’s state of mind. The defense attempts to argue that
the DART Incident “was the single most compelling evidence of intent and motive,” ECF No.
1352 at 13. If this truly was the “single most compelling” piece of evidence against Mr. Slatten,
one must wonder why the government chose to mention it so few times during its opening
statement and closing argument.’ Although the DART Incident was certainly relevant 404(b)
evidence, Mr. Slatten acts as if he was convicted for his actions during the Nisour Square
Incident solely because of his involvement in the DART Incident, and the defense’s motion,
supplemental memoranda, and reply completely overlook all of the other evidence that the
government presented. For example, Mr. Slatten ignores that his own celebratory and
braggadocios statements regarding the killing of Iraqis provided extremely powerful evidence of

his state of mind and likely played a major role in his conviction. Because the defendant has

 

2 Although the number of times that an issue was addressed during trial is not dispositive of materiality, it is still a
relevant consideration.

3 The government notes that the DART Incident comprised less than 1% of its opening statement and less than 2%
of its closing argument. ECF No. 1347 at 12, 14 n.6-7. Again, while the number of times that an issue was addressed
during trial is not dispositive of materiality, it is still a relevant consideration.

9
Case 1:14-cr-00107-RCL Document 1354 Filed 08/06/20 Page 10 of 15

failed to show any reasonable probability that the DART Incident would have significantly
impacted the jury’s assessment of the evidence, he cannot demonstrate materiality, meaning that
he has failed to establish a Brady Violation.

To the extent that the defendant argues any impeachment of Murphy and Ridgeway’s
testimony regarding the DART Incident could also lead a jury to doubt their testimony regarding
the Nisour Square Incident (ECF No. 1352 at 22), that argument is speculative, attenuated, and
insufficient to warrant a new trial. Failure to disclose potential impeachment material does not
violate Brady when it “would have been negligible and cumulative of similar evidence that was
presented to the jury.” United States v. Oruche, 484 F.3d 590, 599 (D.C. Cir. 2007). Even
without-the evidence related to the DART Incident, defense counsel already impeached -
Ridgeway’s testimony with inconsistent statements he made to the FBI about the DART
incident. See 11/27/18 PM Tr. 2761:1-24. Although that testimony was not given under oath like
his witness statement, it was still made under the threat of prosecution for false statements under
18 U.S.C. § 1001. Therefore, the Court is not persuaded that additional impeachment evidence
would have altered the jury’s view of Ridgeway’s testimony. As for Murphy, although defense
counsel did not question him specifically about the DART Incident, defense counsel did use
prior inconsistent statements to impeach him on other topics. See, e.g., 11/13 AM Tr. 1175:17-
1176:17, 1177:21-1178:15, 1180:22—1181:7. Because defense counsel already attacked his
reliability and honesty multiple times, it is unlikely that his witness statement would have
materially affected the jury. See United States v. Brodie, 524 F.3d 259, 269 (D.C. Cir. 2008)
(treating additional impeachment evidence as “simply another illustration of [the witness’s]
untruthfulness”); see also Doan v. Carter, 548 F.3d 449, 461 (6th Cir. 2008) (treating withheld

prior inconsistent statement as cumulative where jury otherwise heard evidence of a witness’s

10
Case 1:14-cr-00107-RCL Document 1354 Filed 08/06/20 Page 11 of 15

untruthful statements). Essentially, Mr. Slatten has not shown that the additional DART Incident
evidence would have materially altered the jury’s view of the DART Incident or of Murphy and
Ridgeway’s testimony generally. Therefore, the verdict is “worthy of confidence,” Kyles v.

Whitley, 514 U.S. 419, 434 (1995), and Brady does not entitle Mr. Slatten to a new trial.

B. Mr. Slatten is Not Entitled to a New Trial Under Napue.

As previously explained, to establish a Napue violation, the defendant must show that the
government “introduce[d] false or misleading testimony or allow[ed] it to go uncorrected, even
though the government knew or should have known that the testimony was false.” Straker, 800
F.3d at 603. The defendant is not entitled to a new trial unless the allegedly false testimony is
“material,” Ausby, 916 F.3d at 1092, meaning that there is a “reasonable likelihood that [it] could
have affected the judgment of the jury,” Gale, 314 F.3d at 4. The government and the defense
disagree about whether the slide presentation, Blackwater report, and witness statements
demonstrate that the testimony regarding the DART Incident was false and whether the
government should have known that the testimony regarding the DART Incident was false. Even
assuming that both of these issues were decided in Mr. Slatten’s favor, however, he is still not
entitled to a new trial under Napue. For the reasons already stated in the section of this
Memorandum Opinion explaining why there was no Brady violation, the pieces of evidence at
issue are not material. Even if these new pieces of evidence had been admitted at trial (or even if
the government had not introduced any evidence pertaining to the DART Incident at all), the
defendant has failed to establish a reasonable likelihood that the jury’s assessment would have

been impacted. Therefore, Mr. Slatten is not entitled to a new trial under Napue.

11
Case 1:14-cr-00107-RCL Document 1354 Filed 08/06/20 Page 12 of 15

C. Mr. Slatten is Not Entitled to a New Trial Under the Jencks Act.

As previously explained, to establish a Jencks Act violation, the defendant must show
that the government failed to disclose a prior statement in its possession that a prosecution
witness made “relat[ing] to the subject matter as to which the witness has testified.” 18 U.S.C. §
3500(b). Before a defendant is awarded a new trial under the Jencks Act, the defendant must
show that disclosure of the Jencks material “would have affected the trial’s outcome.” Emor, 573
F.3d at 786. For the reasons already stated in the section of this Memorandum Opinion
explaining why there was no Brady violation, the pieces of evidence at issue are not material.
Even if these new pieces of evidence had been admitted at trial (or even if the government had
not introduced any evidence pertaining to the DART Incident at all), the defendant has failed to
establish that the trial’s outcome would have been any different. Therefore, any error was
harmless, and Mr. Slatten is not entitled to a new trial under the Jencks Act.

D. Mr. Slatten is Not Entitled to a New Trial Under Federal Rule of Criminal

Procedure 33(a).

As previously explained, the defendant must meet five requirements before the Court will
grant a new trial based on newly discovered evidence:

(1) the evidence must have been discovered since trial; (2) the party seeking the

new trial must show diligence in the attempt to procure the newly discovered

evidence; (3) the evidence relied on must not be merely cumulative or impeaching;

(4) it must be material to the issues involved; and (5) [it must be] of such a nature

that in a new trial it would probably produce an acquittal.

Johnson, 519 F.3d at 487. The government and the defense disagree about whether all of the
evidence at issue is truly “new” (i.e. whether the same information was already available to the

defense through another source). Even assuming that the evidence is new and is not merely

cumulative or impeaching, Mr. Slatten is still not entitled to a new trial. For the reasons already

12
Case 1:14-cr-00107-RCL Document 1354 Filed 08/06/20 Page 13 of 15

stated in the section of this Memorandum Opinion explaining why there was no Brady violation,
the pieces of evidence at issue are not material. Even if these new pieces of evidence had been
admitted at trial (or even if the government had not introduced any evidence pertaining to the
DART Incident at all), the defendant has failed to establish that he likely would have been
acquitted. Therefore, the slide presentation, Blackwater report, and witness statements are
unlikely to alter the verdict, meaning that Mr. Slatten is not entitled to a new trial under Rule

33(a).

II. DEFENDANT’S SECOND MOTION FOR NEW TRIAL
The defendant’s second motion argues that the testimony of Paul Slough at his
resentencing on September 5, 2019 entitles Mr. Slatten to a new trial under Federal Rule of
Criminal Procedure 33(a). During his resentencing, Mr. Slough stated:
Your Honor, this time and this experience has been crushing, and I am beyond
horrified that innocent life was taken that day. Your Honor, I take full acceptance
for my own actions, and I thank God for his providence that Mr. Rubia’y knows
who I am and that some day I might find forgiveness in his eyes and the two of us
may, indeed, be healed.
Resentencing Hr’g Tr., No. 08-360, Sept. 5, 2019, 106:8-13. Mr. Slatten argues that this
testimony constitutes persuasive new evidence that Mr. Slough and not Mr. Slatten shot and
killed the driver of the white Kia. The Court disagrees.
As previously explained, a motion for a new trial based on newly discovered evidence
requires that the defendant meet five requirements:
(1) the evidence must have been discovered since trial; (2) the party seeking the
new trial must show diligence in the attempt to procure the newly discovered
evidence; (3) the evidence relied on must not be merely cumulative or impeaching;

(4) it must be material to the issues involved; and (5) [it must be] of such a nature
that in a new trial it would probably produce an acquittal.

13
Case 1:14-cr-00107-RCL Document 1354 Filed 08/06/20 Page 14 of 15

Johnson, 519 F.3d at 487.

Mr. Slough’s September 5, 2019 statements do not constitute newly discovered evidence
sufficient to warrant a new trial. Mr. Slough’s statements did express remorse for what
happened, but his ‘“‘full acceptance for [his] own actions” was vague and not directly linked to
any specific action. During the resentencing, the Court specifically noticed that Mr. Slough’s
apology was made in the passive voice. For example, he said, “I am beyond horrified that
innocent life was taken that day,” rather than “I am horrified that J took innocent life that day.”
Essentially, he did not take responsibility for any specific death, nor did he state that he was the
one who fired the fatal shots. Mr. Slough’s statement is thus not the kind of direct confession that
suggests the wrong person was convicted. Although Mr. Slough spoke of his desire to have the
forgiveness of Dr. Al-Rubia’y, the Court interpreted this statement as seeking forgiveness for the
part he played in the Nisour Square Incident that led to the death of Dr. Al-Rubia’y’s loved ones
rather than a confession to a crime for which he was not charged. The overwhelming evidence at
Mr. Slatten’s trial showed that it was Mr. Slatten who fired the first shots and killed Ahmed Al-
Rubia’y. Mr. Slough, in contrast, was found guilty of manslaughter for launching grenades at the
white Kia, thereby causing it to explode into flames and burn the bodies of Dr. Al-Rubia’y’s
loved ones. The most rational explanation for Mr. Slough’s statements at his resentencing is that
he was apologizing for launching the grenades—his statements do not imply that he was
confessing to a crime for which a jury already convicted Mr. Slatten.

Even if Mr. Slough had specifically stated that he killed Ahmed Al-Rubia’y, that would
still not constitute newly discovered evidence. The requirement that there be newly discovered
evidence “is not met simply by offering the post-trial testimony of a co-conspirator who refused

to testify at trial.” United States v. Dale, 991 F.2d 819, 839 (D.C. Cir 1993). The distinction

14
Case 1:14-cr-00107-RCL Document 1354 Filed 08/06/20 Page 15 of 15

between “newly discovered” evidence and “newly available” evidence is critical. Mr. Slatten
already knew that Mr. Slough admitted to firing numerous rounds from a machine gun at the
white Kia while it was in motion, and Mr. Slatten specifically introduced evidence of that fact at
his trial. Mr. Slough’s statements would thus be cumulative, immaterial, and unlikely to result in
Mr. Slatten’s acquittal.* Therefore, Mr. Slatten has failed to prove the existence of newly
discovered evidence that would warrant a new trial, and the Court must deny his Second Motion

for New Trial.

CONCLUSION
Based on the foregoing, the defendant’s First Motion for New Trial (ECF No, 1320) and
the defendant’s Second Motion for New Trial (ECF No. 1328) will be DENIED.

A separate Order accompanies this Memorandum Opinion.

Date: August bo. 2020 Ce, C; Ronly lie

‘Royce C. Lamberth
United States District Court Judge

 

4 The Court disagrees with the government’s argument that Mr. Slough’s statements would not be admissible if Mr.
Slatten were granted a new trial. The statements clearly fall within Federal Rule of Evidence 803(3), as Mr. Slough
did not give a mere statement of memory or belief to prove the fact remembered or believed. Instead, he explained
the feelings he had at that particular moment during his resentencing and expressed hope for future forgiveness.
Such statements fall squarely within the confines of Rule 803(3), thus constituting an exception to Rule.802’s ban on
hearsay. The admissibility of these statements, however, does not affect the Court’s ruling, as these statements do
not entitle Mr. Slatten to a new trial in the first place.

15
